2018 UT App 165



               THE UTAH COURT OF APPEALS

                       STATE OF UTAH,
                         Appellee,
                             v.
                   BREANNA LYNN HORVATH,
                         Appellant.

                             Opinion
                        No. 20160789-CA
                      Filed August 23, 2018

           Third District Court, Salt Lake Department
             The Honorable Todd M. Shaughnessy
                          No. 141910232

         Alexandra S. McCallum, Attorney for Appellant
         Sean D. Reyes and Karen A. Klucznik, Attorneys
                          for Appellee

    JUDGE JILL M. POHLMAN authored this Opinion, in which
    JUDGES GREGORY K. ORME and DIANA HAGEN concurred.

POHLMAN, Judge:

¶1      Breanna Lynn Horvath appeals her convictions of one
count of obstruction of justice and one count of reckless driving.
Regarding her obstruction of justice conviction, Horvath
argues that the trial court erred by refusing her request for a
lesser-included-offense instruction and that she received
constitutionally ineffective assistance of counsel because her
counsel failed to object to an allegedly erroneous instruction. As
to her reckless driving conviction, she argues that the court
incorrectly entered the conviction as a class A misdemeanor
rather than a class B misdemeanor. We affirm Horvath’s
obstruction of justice conviction, but we vacate her reckless
driving sentence and remand the case to the trial court to correct
                        State v. Horvath


the penalty classification and to amend her sentence accordingly
on that count.


                        BACKGROUND

                         The Car Chase

¶2     Horvath’s convictions arise from a car chase involving
Horvath, another driver (Other Driver), and a detective
(Detective). In July 2014, West Valley City police officers were
surveilling a house near 4000 West and 3500 South. The police
had received information that a witness to a homicide
frequented this particular house. The officers were in plain-
clothes, and their vehicles were unmarked. One of the officers
(Officer) was parked in a lot facing the house, while Detective
was parked in a grocery store parking lot on 4000 West, facing
the street.

¶3     Officer observed two people exit the house around the
same time, and he alerted Detective. The first person to exit,
Other Driver, entered a Pontiac. The second person, Horvath,
entered a Subaru. Both cars drove away from the house
“[w]ithin seconds” of each other, with Other Driver leading.

¶4     Meanwhile, Officer and Detective confirmed Other
Driver’s identity through a records check and discovered that he
was on parole, that the car he was driving was registered to him
but uninsured, and that his license was invalid. Officer and
Detective determined Detective would initiate a traffic stop with
Other Driver and Officer would assist him once the stop was
made.

¶5     From his parked location, Detective watched Other Driver
drive past him. Other Driver looked at Detective “quite heavily,”
making sustained eye contact with Detective while he drove by.
Detective observed Horvath pass by him “immediately”
afterward, at which point Detective “pulled out on to the street”
behind the two cars. Once Detective did so, both cars “began to


20160789-CA                    2               2018 UT App 165
                        State v. Horvath


accelerate very, very rapidly” toward the intersection of
4000 West and 3500 South. Detective then saw both cars make
right turns onto 3500 South “against the red light with . . . no
signal.”

¶6     Detective continued to follow Other Driver and
Horvath, observing them drive aggressively and apparently in
tandem with one another. They merged into the center passing
lane on 3500 South, using it “as a travel lane” to speed past
the traffic waiting for the light at the Bangerter Highway
intersection. Detective estimated that the cars were traveling at
approximately sixty miles per hour. Both cars then ran the
red light at Bangerter Highway, continuing east on 3500 South
toward the I-215 interchange. Detective followed them,
working his way closer through the traffic.

¶7      The center turn lane that both cars had been using as a
travel lane became a bus lane after Bangerter Highway, and 3500
South eastbound opened up to three travel lanes. Detective
observed both cars merge right, out of the center lane, and
into slower traffic. At that point, both Other Driver and Horvath
continued to drive “very aggressively,” cutting off other
vehicles, making abrupt lane changes without signaling,
and accelerating around other vehicles. To keep up with the
cars, Detective had to employ similarly aggressive driving
tactics.

¶8     After several blocks, at approximately 3300 West,
Detective caught up to Other Driver, ending up “directly
behind” him within one car length. In doing so, Detective lost
sight of Horvath. Detective activated his lights and siren,
signaling Other Driver to pull over. Although Detective’s vehicle
was unmarked, Detective testified at trial that it was equipped
with a combination of white, red, and blue flashing lights
around all sides of the vehicle at various heights and locations,
and that the lights were “very, very visible” from every
direction. When activated, lights flashed in the headlights,
the brake lights, the grill, the fog lights, and on bars around
the front, sides, and back.


20160789-CA                    3               2018 UT App 165
                         State v. Horvath


¶9     Other Driver did not stop. Instead, he “continued to
accelerate” and drive aggressively, “cutting off cars, driving
around cars quickly, [and] not using [his] signal.” From
Detective’s perspective, Other Driver appeared to be “run[ning]
from [him].” Detective tried to keep up with Other Driver by
driving in the same aggressive manner over several blocks.
During this time, Detective did not observe Horvath’s location.

¶10 As Other Driver and Detective approached 2900 West,
Other Driver merged into the innermost lane to pass a slowing
vehicle in the center lane, and Detective followed. After passing
the slowing vehicle, Other Driver merged back into the center
lane. Detective tried to follow Other Driver into that lane, but as
he began to merge, Detective saw “out of [his] peripheral vision”
Horvath accelerating toward his vehicle into the center lane at
the same time, “almost causing a collision.” Indeed, Detective
testified that he “had to jerk [his] wheel back into the
[innermost] lane to avoid a collision.” While she merged into the
center lane, Horvath kept her car parallel with Detective’s
vehicle, and Detective testified that Horvath “maintained direct
eye contact” with him for three to five seconds, that he did not
observe “any panic” or “shock on her face” as if she had merged
accidentally, and that she was looking at him with an aggressive
expression on her face, as though she was “mad at [him].”

¶11 Thereafter, Horvath did not move out of Detective’s way,
but continued to stay in the center lane, blocking him from
pursuing Other Driver. Although Detective was eventually able
to work his way around other vehicles to continue the pursuit,
Other Driver had gained too much ground. When Detective saw
Other Driver merge onto I-215, he broke off pursuit.

                             The Trial

¶12 The State charged Horvath with reckless driving and with
obstruction of justice with respect to Other Driver’s criminal
conduct of failing to respond to Detective’s signal to stop. The
case proceeded to a one-day jury trial. Detective was the State’s
primary witness, and he was the only witness who testified


20160789-CA                     4               2018 UT App 165
                          State v. Horvath


regarding the details of the pursuit and Horvath’s obstruction.
Neither Horvath nor Other Driver testified.

¶13 The State asserted at trial that Horvath had obstructed
Detective’s ability to apprehend Other Driver for failure to
respond to Detective’s signal. The seriousness of the offense
being obstructed—failure to respond—made a conviction under
this theory a felony. 1

¶14 During trial, defense counsel asked the court to instruct
the jury on a lesser included offense of misdemeanor obstruction
of justice predicated on reckless driving. Defense counsel argued
that a jury could find that “the only thing in [Horvath’s] realm of
knowledge” at the time she nearly merged into Detective’s
vehicle was that Other Driver had been driving recklessly, not
that he had failed to respond. Defense counsel asserted that the
evidence supported a finding that Horvath intended only to
impede Other Driver’s apprehension for reckless driving, which
would lower the severity of the obstruction crime from a felony
to a misdemeanor. The court denied defense counsel’s request.

¶15 The jury convicted Horvath of both charges. Horvath
timely appeals.


                            ANALYSIS

¶16 Horvath raises three issues on appeal. First, she argues
that the trial court erred when it declined to instruct the jury on a

1. The penalty classification of obstruction of justice largely
depends on the classification of the predicate criminal conduct.
See Utah Code Ann. § 76-8-306(3) (LexisNexis 2017). Here,
obstruction of justice predicated on failure to respond is a third
degree felony. See id. § 76-8-306(3)(b)(i); id. § 41-6a-210(1)(b)(i)
(2014). Obstruction of justice predicated on reckless driving is a
class A misdemeanor. See id. § 76-8-306(3)(c) (2017); id.
§ 41-6a-528(2) (2014).



20160789-CA                      5               2018 UT App 165
                          State v. Horvath


lesser included offense of misdemeanor obstruction of justice. In
particular, she argues that misdemeanor obstruction of justice
predicated on reckless driving is a lesser included offense of
felony obstruction of justice predicated on failure to respond.
She also contends that there is a rational basis in the evidence
from which the jury could have acquitted her of the greater
charge and convicted her of the lesser charge.

¶17 Second, she argues that she received constitutionally
ineffective assistance of counsel when her defense counsel failed
to object to the instruction for failure to respond. She claims that
her counsel performed deficiently because the instruction
obviously omitted the required mens rea for certain terms in the
failure-to-respond instruction and that she was harmed thereby.

¶18 Third, she argues that the court erred in entering and
sentencing her reckless driving conviction as a class A, rather
than a class B, misdemeanor. We address each issue below,
ultimately affirming her conviction for obstruction of justice
predicated on failure to respond. However, we vacate her
reckless driving sentence and remand the case for the limited
purpose of correcting the classification of and sentence on her
reckless driving conviction.

              I. Lesser-Included-Offense Instruction

¶19 Horvath was charged with obstruction of justice
predicated on Other Driver’s failure to respond to Detective’s
signal to stop, see Utah Code Ann. § 41-6a-210(1) (LexisNexis
2014), 2 which constitutes a third degree felony under the


2. As relevant here, Utah Code section 41-6a-210, the failure to
respond statute, provides,
       (1)(a) An operator who receives a visual or audible
       signal from a peace officer to bring the vehicle to a
       stop may not: (i) operate the vehicle in willful or
       wanton disregard of the signal so as to interfere
                                                    (continued…)


20160789-CA                     6                2018 UT App 165
                           State v. Horvath


obstruction of justice statute, see id. § 76-8-306(3)(b)(i)
(2017). Horvath argues that she should be granted a new
trial because the trial court incorrectly refused her request
to instruct the jury on the lesser included offense of obstruction
of justice predicated on the underlying offense of Other
Driver’s reckless driving, see id. § 41-6a-528 (2014), 3
which would have constituted a class A misdemeanor under
the obstruction of justice statute, see id. § 76-8-306(3)(c) (2017).

¶20 Horvath frames this error as a statutory construction
question; she asks us to construe the obstruction of justice statute
as requiring a defendant to know that the criminal conduct
on which the obstruction charge is predicated occurred.
The obstruction of justice statute provides in relevant part,




(…continued)
        with or endanger the operation of any vehicle or
        person; or (ii) attempt to flee or elude a peace officer
        by vehicle or other means.
        (b)(i) A person who violates Subsection (1)(a) is
        guilty of a felony of the third degree.
Id. § 41-6a-210(1) (2014) (emphases added).

3. Utah Code section 41-6a-528, reckless driving, provides,
       (1) A person is guilty of reckless driving who
       operates a vehicle: (a) in willful or wanton
       disregard for the safety of persons or property; or
       (b) while committing three or more moving traffic
       violations under Title 41, Chapter 6a, Traffic Code,
       in a series of acts occurring within a single
       continuous period of driving covering three miles
       or less in total distance.
       (2) A person who violates Subsection (1) is guilty of
       a class B misdemeanor.



20160789-CA                       7                2018 UT App 165
                          State v. Horvath


       (1) An actor commits obstruction of justice if
       the actor, with intent to hinder, delay, or prevent
       the investigation, apprehension, prosecution,
       conviction, or punishment of any person regarding
       conduct that constitutes a criminal offense:

       ...

       (b) prevents by force, intimidation, or deception,
       any person from performing any act that might
       aid in the discovery, apprehension, prosecution,
       conviction, or punishment of any person[.]

Id. § 76-8-306(1)(b). Horvath argues that obstruction of justice is a
specific intent crime requiring a defendant to “act with
knowledge of the predicate conduct” charged—in this case,
failure to respond to a police officer’s signal. And if a defendant
is charged with felony obstruction, as she was here, Horvath
argues that “that conduct must be of a nature that[,] if
prosecuted, it would constitute a felony crime.” As applied to
her case, Horvath claims that she had to know that Other Driver
committed the felonious criminal conduct underlying her
obstruction charge—failure to respond to Detective’s signal.

¶21 Employing similar reasoning, Horvath further argues that
she was entitled to the lesser-included-offense instruction for
obstruction based on reckless driving, asserting that there was a
rational basis in the evidence from which the jury could have
determined that she did not know that Other Driver had failed
to respond to Detective at the time she obstructed Detective’s
attempts to apprehend Other Driver, but that she did know that
Other Driver had committed reckless driving. See generally State
v. Powell, 2007 UT 9, ¶ 24, 154 P.3d 788 (setting out the
“two-pronged test” for deciding when a defendant is entitled to
a lesser-included-offense instruction, which requires a defendant
to show “(1) that the charged offense and the lesser included
offense have overlapping statutory elements and (2) that the
evidence provides a rational basis for a verdict acquitting the



20160789-CA                      8               2018 UT App 165
                          State v. Horvath


defendant of the offense charged and convicting him of the
included offense” (quotation simplified)). 4

¶22 However, even if Horvath’s interpretation of
the obstruction of justice statute is correct and there is a rational
basis in the evidence to support her requested instruction, to
obtain reversal she must still persuade us that the trial
court’s refusal to give the lesser-included-offense instruction
was harmful to her case. See Utah R. Crim. P. 30(a); State v.
Miranda, 2017 UT App 203, ¶ 44, 407 P.3d 1033 (explaining
that “for an error to require reversal, the likelihood of a different
outcome must be sufficiently high to undermine confidence in
the verdict” and that a defendant “bears the burden of
showing that he was harmed by the trial court’s error”
(quotation simplified)). In particular, Horvath must persuade
us that, had her requested lesser-included-offense instruction
been given, there is a “reasonable likelihood” that she would
have enjoyed “a more favorable trial result.” See State v. Whittle,
1999 UT 96, ¶ 17, 989 P.2d 52; see also State v. Reece, 2015 UT 45,
¶¶ 32–39, 349 P.3d 712 (explaining that failure to give a lesser-
included-offense instruction is subject to harmless error
analysis); State v. Fairchild, 2016 UT App 205, ¶ 17, 385 P.3d 696
(explaining that “a new trial is not merited” where the alleged
errors “are sufficiently inconsequential that we conclude there is
no reasonable likelihood that the error affected the outcome of
the proceedings” (quotation simplified)). We therefore
assume, without deciding, that the court erred in refusing to
give her requested instruction, and we proceed to
consider whether Horvath has demonstrated that the alleged
error was harmful.



4. The State concedes that the elements between obstruction of
justice predicated on failure to respond and obstruction of justice
predicated on reckless driving overlap for purposes of a lesser-
included-offense instruction. For purposes of our analysis, we
accept this concession but do so without reaching the merits.



20160789-CA                      9               2018 UT App 165
                          State v. Horvath


¶23 Horvath contends that the alleged error was
harmful because the evidence that she committed obstruction of
justice predicated on failure to respond was “far
from overwhelming.” (Quotation simplified.) She argues that,
because Detective lost sight of her for a few blocks around the
time he activated his lights and siren, there was no direct
evidence that she actually “witnessed [Other Driver] fleeing or
otherwise knew that he committed Failure to Respond.” In
contrast, she claims that the evidence “more readily” supported
that she knew Other Driver committed reckless driving at the
time of her obstructive act. She suggests that it is therefore
reasonably likely the jury “would have resolved” in her favor
the doubt about whether she knew Other Driver had failed to
respond to Detective.

¶24 We disagree. Although there was a lack of direct evidence
about what Horvath might have observed during the time
Detective lost sight of her, the circumstances surrounding
Horvath’s obstructive act overwhelmingly suggest that, at the
time she obstructed Detective in his pursuit, she did so
knowing that Other Driver had failed to respond to Detective’s
signal. See Reece, 2015 UT 45, ¶¶ 40–43 (concluding that a
trial court’s failure to give a requested lesser-included-offense
instruction was harmless where the evidence overwhelmingly
established the defendant’s guilt for the charged,
instructed offense); cf. State v. Harris, 2015 UT App 282, ¶ 9, 363
P.3d 555 (stating that “it is a well-settled rule that circumstantial
evidence alone may be sufficient to establish the guilt of
the accused” (quotation simplified)); State v. Cristobal, 2014 UT
App 55, ¶ 4, 322 P.3d 1170 (stating that “where there is an
absence of direct evidence supporting each element of the crime
charged, a jury’s guilty verdict must be based upon reasonable
inferences,” and explaining that “a reasonable inference is a
conclusion that can be drawn from the evidence and is based on
logic and reasonable human experience,” where “the facts can
reasonably be interpreted to support a conclusion that one
possibility is more probable than another” (quotation
simplified)).



20160789-CA                     10               2018 UT App 165
                         State v. Horvath


¶25 To begin with, regardless of whether Detective
temporarily lost sight of her, Horvath’s obstructive act occurred
in the larger context of a reckless driving spree in what appeared
to be a concerted effort between Other Driver and Horvath to
evade and flee from Detective. For example, Detective testified
that Other Driver “stare[d]” at him, maintaining eye contact “the
entire time [Other Driver] passed by” him, and that almost
immediately upon Detective pulling out from his vantage point
to follow them, both vehicles accelerated “very, very rapidly”
away from him—Horvath following Other Driver. Detective
testified that he observed both vehicles drive “very closely” and
in tandem with each other, speeding, running red lights, passing
vehicles by using the turning lane, and weaving aggressively
around and cutting off vehicles without signaling when they
could no longer use the turn lane for travel. While Detective
testified that he thereafter lost sight of Horvath for several
blocks, there was no suggestion in the evidence that Horvath did
not stay nearby throughout Other Driver’s flight. Indeed, the
timing of Horvath’s obstructive act strongly suggests the
opposite—that, even if Detective could not see her, she
continued to follow Other Driver.

¶26 In this regard, the more specific context in which
Horvath’s obstructive lane change occurred powerfully suggests
that she knew Other Driver failed to respond to Detective’s
signal to stop when she blocked Detective from merging. For
example, Detective testified that his vehicle, though unmarked,
was equipped with a siren as well as a plethora of flashing
lights—white, red, and blue—surrounding every side of the
vehicle in various heights and locations. At the time Horvath
merged to block Detective, his flashing lights and siren had been
activated for approximately half a mile.

¶27 Detective also testified that he activated his lights and
siren only when he maneuvered his vehicle directly behind
Other Driver, one car length away; that, rather than slowing or
stopping, Other Driver immediately responded by accelerating
away from him and weaving aggressively around other vehicles



20160789-CA                    11              2018 UT App 165
                         State v. Horvath


in an apparent attempt to flee; and that, to keep up with
Other Driver, Detective had to drive with similar aggression.
Although Detective may not have been able to see Horvath
during the time that he activated his signal and proceeded
through the several blocks of vigorous pursuit, Horvath
demonstrated a present ability to block Other Driver’s
apprehension. Indeed, the timing of Horvath’s obstructive lane
change was precise and almost prescient; she accelerated from
behind and merged into the center lane at the exact moment
Detective attempted to follow a fleeing Other Driver into the
center lane, boxing him in behind slowing vehicles in the
innermost lane. She also maintained her vehicle parallel to his
after merging, blocking Detective from maneuvering into the
center lane in pursuit of Other Driver. Through these actions,
Horvath showed a keen awareness of Detective’s pursuit of
Other Driver, one sufficient to anticipate Detective’s merge and
then deftly block it.

¶28 In these circumstances, the presence of mind and
action that Horvath displayed cannot be reasonably explained
away by mistake or ignorance. Rather, the contextual evidence
strongly suggests that, before her act of obstruction, Horvath
kept up with Detective and Other Driver through the
several blocks of aggressive driving and thereby knew
Other Driver was attempting to flee from Detective, fully
mindful of Detective’s signal to stop. Indeed, it strains credulity
to suggest that, despite being available to block Detective at the
exact moment he attempted to merge and after a significant
stretch of aggressive driving, Horvath was nevertheless unaware
of Detective’s signal and Other Driver’s flight from it. In this
regard, Detective’s testimony about Horvath’s demeanor upon
obstructing his lane change fairly supports an inference that she
intended to block any further pursuit of Other Driver. Detective
testified that she “maintained direct eye contact” with him “for a
good few seconds” and that, rather than having an expression of
shock indicative of a mistake, she “look[ed] at [him] like she was
very, very aggressive or mad or was mad at [him].”




20160789-CA                    12               2018 UT App 165
                          State v. Horvath


¶29 In sum, the context and circumstances surrounding
Horvath’s obstructive act overwhelmingly suggest that her
ability to merge in the moment she did arose from purposeful
maneuvering on her part based on her awareness of Detective’s
signal to stop and Other Driver’s failure to respond to it. See
State v. Reece, 2015 UT 45, ¶¶ 40–43, 349 P.3d 712. Accordingly,
we are not persuaded that it is reasonably likely that, had the
jury been instructed on obstruction of justice predicated on
reckless driving, the jury would have acquitted her of
obstruction of justice predicated on failure to respond by
necessarily finding that Horvath did not know Other Driver
failed to respond to Detective’s signal. See id. Horvath has
therefore not shown that it was reasonably likely she would
have enjoyed a more favorable trial outcome had the court
instructed the jury on obstruction of justice predicated on
reckless driving. Thus, she is not entitled to reversal based on
any such error.

               II. Mens Rea for Failure to Respond

¶30 Horvath also argues that she received constitutionally
ineffective assistance of counsel when her counsel failed to object
to the failure-to-respond jury instruction. To prevail on a claim
for ineffective assistance, Horvath must demonstrate both that
her counsel’s performance was objectively deficient and that her
counsel’s performance was prejudicial to her defense—that is, “a
reasonable probability exists that but for the deficient conduct
defendant would have obtained a more favorable outcome at
trial.” See State v. Lantz, 2018 UT App 70, ¶ 7 (quotation
simplified); see also State v. Johnson, 2015 UT App 312, ¶ 15, 365
P.3d 730 (same). “[A] failure to prove either element defeats the
claim.” Johnson, 2015 UT App 312, ¶ 15 (quotation simplified).
We need not decide whether Horvath’s counsel’s performance
was deficient if she has not demonstrated she was prejudiced by
her counsel’s performance. See State v. Arguelles, 921 P.2d 439,
441 (Utah 1996); see also Strickland v. Washington, 466 U.S. 668, 697
(1984) (“If it is easier to dispose of an ineffectiveness claim on the




20160789-CA                      13               2018 UT App 165
                         State v. Horvath


ground of lack of sufficient prejudice, which we expect will often
be so, that course should be followed.”).

¶31 Horvath contends that the failure-to-respond instruction
did not include the mens rea for two terms—“receives” and
“attempts”—as required under our supreme court’s decision in
State v. Bird, 2015 UT 7, 345 P.3d 1141. In Bird, the Utah Supreme
Court held that the trial court should have instructed the jury
that, to find the defendant guilty of failure to respond, it must
have found that the vehicle operator “knowingly received a visual
or audible signal from a police officer” and intentionally
attempted “to flee or elude a peace officer.” See id. ¶¶ 18–24, 26
(emphasis added) (quotation simplified). Horvath further claims
that the mens rea omissions were prejudicial because they
prevented the jury from deciding whether Horvath “acted with
the intent to prevent [Other Driver’s] apprehension for Failure to
Respond.” Horvath asserts that the omission made it possible for
the jury to convict her even if it found she believed that Other
Driver was “unaware of [Detective’s] signal to stop” and/or “the
purpose of [Other Driver’s] actions was not to flee or elude.” In
this regard, she contends that there was a rational basis in the
evidence from which the jury could conclude that Horvath
believed Other Driver was not intending to flee or elude
Detective and that she believed Other Driver was unaware of
Detective’s signal to stop. On this basis, she claims that, had the
jury been adequately instructed on the mens rea required for a
failure to respond charge, it is reasonably likely she would have
enjoyed a more favorable result.

¶32 But even assuming Horvath is correct that the jury
instructions were erroneous and that her counsel should have
objected to them, Horvath has not demonstrated that she was
prejudiced by her counsel’s performance. To begin with, no
evidence was presented at trial suggesting that Other Driver did
not “knowingly” receive Detective’s signal or “intentionally”
attempt to flee or elude Detective. Rather, the evidence of the
circumstances surrounding Detective’s activation of his lights
and signal and Other Driver’s immediate response only affirm



20160789-CA                    14               2018 UT App 165
                        State v. Horvath


that Other Driver knew he had received a signal to stop and, by
accelerating and maneuvering away, intentionally attempted to
elude it. Detective turned on his lights and siren when he was
directly behind Other Driver—a position from which it would
have been nearly impossible for Other Driver to miss the
signal—and the only testimony about Other Driver’s actions
afterward was that he accelerated away from Detective,
aggressively weaving around cars for several blocks in an
apparent attempt to flee as Detective tried to keep up with him.
And although Detective’s signal and siren remained on
throughout the remainder of the pursuit, Other Driver never
stopped in response to Detective’s signal. Instead, he continued
toward I-215 and was ultimately successful in his flight from
Detective.

¶33 Further, as already discussed, supra ¶¶ 24–29, the
circumstances surrounding Horvath’s obstruction overwhelming
ly suggest that she knew Other Driver intended to flee from
Detective’s signal to stop. Had she not, there would have been
little purpose for her obstructive act—one which ultimately
permitted Other Driver to escape Detective. As a result, even
had the jury been correctly instructed under Bird, there is no
reasonable likelihood that the result would have been more
favorable to Horvath. Thus, her ineffective assistance of counsel
claim fails. 5



5. Horvath also argues that reversal is appropriate under the
cumulative error doctrine. Under that doctrine, we “consider all
the identified errors, as well as any errors we assume may have
occurred” to determine whether, “even if the errors committed
during the course of [her] trial were harmless individually, they
were cumulatively harmful.” State v. Dunn, 850 P.2d 1201, 1229
(Utah 1993). Horvath contends that both of the alleged
instructional errors “increased the likelihood” that the jurors
convicted her “even if they had doubts about the State’s
evidence.” We disagree. Given the circumstances surrounding
                                                    (continued…)


20160789-CA                   15               2018 UT App 165
                         State v. Horvath


                 III. Reckless Driving Conviction

¶34 Horvath challenges as erroneous and void the judgment
entered and the sentence imposed regarding her reckless driving
conviction. This is the kind of error we review for correctness,
affording no deference to the trial court’s decision. See State v.
Fairchild, 2016 UT App 205, ¶ 16, 385 P.3d 696.

¶35 The jury returned a guilty verdict on Horvath’s reckless
driving charge, and the trial court entered the conviction as a
class A misdemeanor. For that conviction, the court then
sentenced her to a jail term of 365 days, with 305 days
suspended, and it also imposed a fine of $2,500. See generally
Utah Code Ann. § 76-3-204(1)–(2) (LexisNexis 2017) (providing
that a person convicted of a misdemeanor “may be sentenced to
imprisonment . . . for a term not exceeding one year” for a class
A misdemeanor, or “for a term not exceeding six months” for a
class B misdemeanor); id. § 76-3-301(1)(c)–(d) (providing that a
person “convicted of an offense may be sentenced to pay a fine,
not exceeding . . . $2,500 for a class A misdemeanor conviction”
or “$1,000 for a class B misdemeanor conviction”). Horvath
argues that her reckless driving conviction was incorrectly
entered as a class A misdemeanor instead of a class B
misdemeanor and that her sentence was therefore illegal. See
Utah R. Crim. P. 22(e)(1) (providing that a court “may correct a
sentence when the sentence imposed” was improper under
several enumerated circumstances, including when the sentence
“exceeds the statutorily authorized maximums”); State v.
Candedo, 2010 UT 32, ¶ 9, 232 P.3d 1008 (explaining that an


(…continued)
Horvath’s obstruction of justice charge, we conclude that the
assumed errors do not undermine our confidence that Horvath
received a fair trial. See id.; see also State v. King, 2010 UT App
396, ¶¶ 35, 38, 248 P.3d 984 (noting that we are less likely to
reverse under cumulative error when there is overwhelming
evidence of a defendant’s guilt).



20160789-CA                    16               2018 UT App 165
                         State v. Horvath


appellate court may “vacate the illegal sentence without first
remanding the case to the trial court” (quotation simplified)).
The State concedes this issue on appeal.

¶36 Horvath’s claim of error on this point and the State’s
concession are clearly supported by the plain language of the
reckless driving statute. That section states that reckless driving
is a class B, not a class A, misdemeanor. Utah Code Ann.
§ 41-6a-528(2) (LexisNexis 2014). The trial court therefore erred
when it entered judgment and sentenced Horvath on this
conviction as a class A misdemeanor rather than a class B
misdemeanor. Thus, we vacate the judgment and sentence on
this conviction, see Candedo, 2010 UT 32, ¶ 9, and we instruct the
trial court on remand to enter judgment on Horvath’s reckless
driving conviction as a class B misdemeanor and amend its
sentence accordingly.


                         CONCLUSION

¶37 We affirm Horvath’s obstruction of justice conviction.
However, we remand for the limited purpose of correcting the
offense classification of Horvath’s reckless driving conviction
and amending her sentence.




20160789-CA                    17               2018 UT App 165